                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

TREONDOUS ROBINSON,                             )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 18-cv-86-RJD
                                                )
LAMB, et al.,                                   )
                                                )
       Defendants.                              )

                                             ORDER

DALY, Magistrate Judge:

        This matter is before the Court on Plaintiff’s Motion to Compel filed on January 22, 2020

(Doc. 80). No response has been filed. For the reasons set forth below, the Motion is DENIED.

       Plaintiff filed this action under 42 U.S.C. §1983 alleging his constitutional rights were

violated while he was incarcerated at Lawrence Correctional Center (“Lawrence”). In particular,

Plaintiff alleges he was not provided adequate medical care for recurring nasal polyps and sinus

infections. Relevant to the motion now before the Court, Plaintiff is proceeding in this action on a

claim of deliberate indifference against Defendant Dr. Ahmed.

       In his motion to compel, Plaintiff explains he served requests for production of documents

and requests for admissions on Dr. Ahmed on November 21, 2019, and received his responses on

December 20, 2019.       Plaintiff complains that Defendant Dr. Ahmed responded by filing

objections. Plaintiff also asserts he wrote to Defendant on December 26, 2019, pointing out the

need for Defendant to respond. Plaintiff generally asserts that Defendant set forth objections on

the ground that the discovery sought is irrelevant, burdensome, or have no merit.

       The scope of discovery is set forth in Rule 26(b)(1) of the Federal Rules of Civil Procedure.

                                           Page 1 of 3
The current language of the Rule provides:

           Unless otherwise limited by court order, the scope of discovery is as follows:
           Parties may obtain discovery regarding any nonprivileged matter that is
           relevant to any party’s claim or defense and proportional to the needs of the
           case, considering the importance of the issues at stake in the action, the amount
           in controversy, the parties’ relative access to relevant information, the parties’
           resources, the importance of the discovery in resolving the issues, and whether
           the burden or expense of the proposed discovery outweighs its likely benefit.
           Information within this scope of discovery need not be admissible in evidence
           to be discoverable.

       The Court has reviewed Plaintiff’s requests for production and documents and admissions,

and finds Defendant’s responses, including his objections, to be proper. By way of example, in

his fifth request for production, Plaintiff seeks “any available documents which show the required

qualifications for an employee of Lawrence Correctional Center Health Care to conduct sick call

medication examination(s) during the years 2016, 2017, 2018, 2019.” Defendant Dr. Ahmed

objected to the request on the basis of relevancy, and, without waiving his objection, indicated

there were no such documents in his possession, custody, or control. The Court agrees. The

qualifications for healthcare employees to conduct sick call is not relevant to this action or

Plaintiff’s claims against Dr. Ahmed. Further, Dr. Ahmed responded to the request by indicating

he has no such documents. The Court finds this response and objection to be proper, along with

his other responses and objections.

       Because Defendant Dr. Ahmed has properly responded to Plaintiff’s requests for

documents and admissions, Plaintiff’s Motion to Compel (Doc. 80) is DENIED.

       The Court reminds the parties that this action remains stayed pursuant to 50 U.S.C. §

3932(b) until August 21, 2020.

IT IS SO ORDERED.

DATED: April 2, 2020
                                           Page 2 of 3
        s/ Reona J. Daly
        Hon. Reona J. Daly
        United States Magistrate Judge




Page 3 of 3
